Order, Supreme Court, Bronx *330County (Barry Salman, J.), entered November 18, 1998, which denied defendant’s motion for summary judgment, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint.
Under the circumstances of this case, where plaintiff offered no proof regarding the circumstances of her fall to suggest that it was caused by anything other than a minimal unevenness in the sidewalk, and plaintiff concedes on appeal that the record reflects a height differential of one half to one inch, summary judgment should have been granted to defendant (see, Zaritsky v City of New York, 248 AD2d 211; Figueroa v Haven Plaza Hous. Dev. Fund Co., 247 AD2d 210). Concur — Nardelli, J. P., Wallach, Lerner and Andrias, JJ.